BAZELON, Circuit Judge,
concurring:
The Commission faces difficult and delicate problems in developing its equal employment opportunity policies toward “non-dominant” minorities. Judge Robinson’s opinion addresses a number of these problems with great thoughtfulness, and I am in accord with the tenor and purpose of much of what he says. However, it is my understanding that the court takes no final position today on such issues as the proper statistical treatment of “nondominant” minorities, and the appropriate role of post-term employment data. On this basis, I *251have joined the court’s opinion. Nevertheless, I would hope that the Commission will heed Judge Robinson’s remarks as it continues to evolve its approach in this critical area.